DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2010/0059944 to Oteman et al., which discloses:
Claim 1: An electric actuator 100 comprising:
an electric motor 102; and
a motion conversion mechanism 116, 126 configured to convert a rotary motion of the electric motor 102 into a linear motion,
wherein the motion conversion mechanism 116, 126 has a nut 116 rotatably supported, and a screw shaft 126 configured to axially move in accordance with a rotation of the nut 116,
the electric actuator 100 is provided with a case 122 covering an axial end surface (proximate 135, 137) of the screw shaft 126, and
the electric actuator 100 is provided with an elastic member 135 between the axial end surface of the screw shaft 126 and an opposite surface of the case 122 facing the axial end surface of the screw shaft 126.
Claim 2: The electric actuator 100 according to claim 1, wherein the elastic member 135 is provided on the axial end surface of the screw shaft 126.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0059944 to Oteman et al., in view of U.S. Patent Application Publication No. 2013/0221625 to Pare et al.
Claim 3: Oteman discloses the electric actuator according to claim 2, but does not disclose wherein the screw shaft 126 is provided with a hole in an axial direction on the axial end surface of the screw shaft, and the elastic member 135 is provided with an insertion part to be inserted into the hole.
The Office turns to Pare, which teaches an electric actuator (FIG. 2) which includes a motion conversion mechanism which includes a nut 124 which is rotatably supported and which drives a screw shaft 114 configured to move axially in accordance with a rotation of the nut 124.  As shown in FIG. 2 (annotated below), a bump stop is provided on an axial end of screw shaft 114 – similar to the location of the elastic member 135 of Oteman.  This bump stop appears to be configured so as to engage the housing 132.  FIG. 2 also illustrates that the screw shaft 114 is provided with a hole in an axial direction on an axial end surface of the screw shaft 114.  An insertion part (annotated below) is coupled to the bump stop and inserted into the hole.  Those having ordinary skill in the art would appreciate that the configuration of the bump stop shown in FIG. 2 of Pare allows the bump stop to be securely fastened to the axial end of screw shaft 114.
In view of the Pare teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the electric actuator disclosed by Oteman such that the screw shaft 126 is provided with a hole in an axial direction on the axial end surface of the screw shaft 126 – similar to the hole provided in an axial end surface of screw shaft 114 of Pare – and such that the elastic member 135 of Oteman is provided with an insertion part to be inserted into the hole, in order to securely fasten the elastic member to the screw shaft.

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
U.S. Patent Application Publication No. 2010/0059944 to Oteman et al., in view of U.S. Patent Application Publication No. 2013/0221625 to Pare et al. are considered to be the closest prior art.
Oteman and Pare do not disclose the limitations recited in Claims 4-5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658